Pattison, C.
The proceeding in which the order was made which appellant sought to vacate was instituted under chapter 19 of the old code, relating to proceedings subsequent to execution. The only question presented by the record wfifich need be considered by this court is whether the order appealed from was an appealable order under the act of 1885, relating to appeals to this court, which was then in force. It is not necessary to determine whether or not there was any authority for the preliminary restraining order.
Section 2 of that act defined the orders from which an appeal might be taken. It is manifest at a glance that the order appealed from in this case does not come within its provisions. It is neither a final order nor an order refusing to dissolve an injunction, within the meaning *593of the section. Green v. Bullard, 8 How. Pr. 313; 4 Wait, Pr. 141.
The appeal should be stricken.
Richmond and Reed, CO., concur.
Per Curiam.
Por the reasons stated in the foregoing opinion the appeal is stricken from the docket.

Stricken from Docket.